ORDER Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 19-736, and the Respondent’s acknowledgement herein that she committed professional misconduct in violation of Rule 8.4(b) of the former Maryland Lawyers’ Rules of Professional Conduct, in effect at the time of the misconduct, it is this 11th day of December, 2017, ORDERED, by the Court of Appeals of Maryland, that the Respondent, Diana Beth Denrich, be and she is hereby disbarred from the practice of law in the State of Maryland, and it is further ORDERED, that the Clerk of this Court shall strike the name of Diana Beth Denrich from the register of attorneys in this Court, notify Respondent of the filing of this Order in accordance with Maryland Rule 19-742(a)(l), and comply with the notice provisions set forth in Maryland Rule 19—761(b).